This cause originated in the Recorder's Court, where appellant was charged with the violation of a city ordinance. Upon conviction there he took an appeal to the circuit court. The instant appeal follows a judgment of conviction in the latter jurisdiction.
Appellant's counsel has not filed a brief in this court; neither do we find any errors duly assigned.
Prosecutions for the violations of municipal ordinances are in their nature quasi criminal, and on appeal the appellate courts are controlled by the rules pertaining to civil cases insofar as assignments of error are concerned. Title 15, Sec. 389, Code 1940, has no application. Casteel v. City of Decatur,215 Ala. 4, 109 So. 571; Peever v. City Com'rs of Florence,26 Ala. App. 213, 157 So. 79; Gentle v. City of Huntsville,26 Ala. App. 374, 160 So. 273.
It follows, therefore, that the judgment of conviction below must be and is ordered affirmed.
Affirmed.